Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/1/2020 and 6/29/2021 have been considered by the examiner.

Status of Claims
Claims 1-11 are pending.

Drawings
The drawings were received on 4/1/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al. (US 2015/0130008) (hereafter Muro).
Regarding claims 1 and 8, Muro discloses an optical filter comprising: a light absorbing layer that includes a light absorber absorbing light in at least a portion of the near-infrared region (see at least the title and the abstract), wherein the light absorber is formed by a phosphonic acid and copper ion (see at least paragraphs [0021]-[0024]).
Muro does not specifically disclose that when light with a wavelength of 300 nm to 1200 nm is incident on the optical filter at incident angles of 0°, 30°, and 40°, the optical filter satisfies the following requirements: 
(i) the spectral transmittance at a wavelength of 700 nm is 3% or less; 
(ii) the spectral transmittance at a wavelength of 715 nm is 1% or less; 
(iii) the spectral transmittance at a wavelength of 1100 nm is 7.5% or less; 
(iv) the average transmittance in the wavelength range of 700 nm to 800 nm is 1% or less; 
(v) the average transmittance in the wavelength range of 500 nm to 600 nm is 85% or more; 
(vi) the spectral transmittance at a wavelength of 400 nm is 45% or less; and 
(vii) the spectral transmittance at a wavelength of 450 nm is 80% or more, and in the case where the spectral transmittance of the optical filter at a wavelength X and an incident angle 00 is expressed by Tθ(λ), 
where R(λ), G(λ), and B(λ) are functions of the wavelength λ and defined by Table (I) in a domain ranging between wavelengths of 400 nm and 700 nm, 
where functions obtained by normalization of three functions being products of Tθ(λ) and R(λ), G(λ), and B(λ) and defined for the incident angle θ° are expressed by CRθ(λ), CGθ(λ), and CBθ(λ), the normalization being such that a maximum value of each of the three functions is 1, 
where functions of the wavelength λ obtained by normalization of the CIE 1964 supplementary standard colorimetric observer color-matching functions specified in Table 2 of Japanese Industrial Standards (JIS) Z 8781-1:2012 are expressed by x(λ), y(λ), and z(λ), the normalization being such that a maximum value of each of the color-matching functions is 1, and 
where the wavelength λ being a variable of CRθ(λ), CGθ(λ), and CBθ(λ) is expressed by λ (n) = (Δλ x n + 400) nm (Δλ = 5) as a function of an integer n of 0 or more, 
nine differences each obtained as a difference between one and another of IEθxR, IEθyG and IEθzB defined by the following equations (1) to (3) for incident angles θ° of 0°, 30°, and 40° satisfy requirements shown in Table (II), and 
ranges satisfy requirements shown in Table (II), each range being a difference obtained by subtracting the smallest value of three differences from the largest value of the three differences, the three differences obtained from IEθxR, IEθyG and IEθzB collectively defined for the same pair selected from the incident angles θ°.
However, because the structure of the prior art system of Muro, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the optical filter, as set forth in Muro, being substantially identical to the disclosed material structure set forth in the specification (see at least paragraph [0053] of the specification for the instant application) would intrinsically result in the claimed spectral transmittance and other optical properties. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claims 2-7, Muro discloses all of the limitations of claim 1.
Muro does not specifically disclose that the ranges satisfy requirements in Tables III-VIII, respectively.
However, because the structure of the prior art system of Muro, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the optical filter, as set forth in Muro, being substantially identical to the disclosed material structure set forth in the specification (see at least paragraph [0053] of the specification for the instant application) would intrinsically result in the claimed ranges as shown in tables III-VIII, respectively. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 11, Muro discloses all of the limitations of claim 1.
Muro also discloses an imaging apparatus comprising: a lens system; an imaging device that receives light having been transmitted through the lens system; a color filter that is disposed ahead of the imaging device and is a filter of three colors, R (red), G  (green), and B (blue); and the optical filter according to claim 1 that is disposed ahead of the color filter (see at least Figs. 1 and 2 and paragraphs [0371]-[0374], where the camera module 200 is the imaging apparatus, image sensing lens 40 is the lens system, 100 is the image sensing device, 15R, 15G, and 15B are the color filters, and 42 is the near-infrared cut filter).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al. (US 2015/0130008) (hereafter Muro) as applied to claim 8 above, and further in view of Murayama et al. (US2016/0116653) (hereafter Murayama).
Regarding claims 9 and 10, Muro discloses all of the limitations of claim 8.
Muro does not specifically disclose that the phosphonic acid comprises a first phosphonic acid having an aryl group and that the phosphonic acid comprises a second phosphonic acid having an alkyl group.
However, Murayama teaches an infrared-light-blocking composition (see at least the abstract) comprising a phosphonic acid that can include an aryl group and a phosphonic acid that can include an alkyl group (see at least paragraphs [0198]-[0199], were a combination of substituent groups A3 and A4 can include a phosphonic acid and an alkyl group or an aryl group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Muro to include the teachings of Murayama so that the phosphonic acid comprises a first phosphonic acid having an aryl group and that the phosphonic acid comprises a second phosphonic acid having an alkyl group for the purpose of substituting a known composition in order to obtain predictable results such as the desired infrared blocking ability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
5/5/2022